DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 2 should end with a semicolon (“;”) in order to separate “a crane” and “a base” into a list of elements of the crane arrangement.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, 12, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the line running through the second pivot point” in lines 4-5 and “the line running through the third pivot point” in line 6, which lack proper antecedent basis in the claims.
Claim 3 recites “the line” in line 5 and in line 7, but it is not clear to which line the Applicant is referring.
Claim 3 recites “a distance of a second intersection point” in line 5, but does not recite to what the distance is measured.  A distance is defined between two points, not by a single point.
Claim 3 recites “the distance of which” in lines 6-7, which lacks proper antecedent basis in the claims.  Furthermore, it is not clear to which element the pronoun “which” refers.
Claim 4 recites “a distance of a second intersection point” in line 5, but does not recite to what the distance is measured.  A distance is defined between two points, not by a single point.
Claim 4 recites “the distance of which” in lines 6-7, which lacks proper antecedent basis in the claims.  Furthermore, it is not clear to which element the pronoun “which” refers.
Claim 5 recites “the line segment” in line 2 and in line 3, but it is not clear to which line segment the Applicant is referring.
Claim 5 recites “the line” in line 2 and twice in line 4, but it is not clear to which line the Applicant is referring.
Claim 5 recites “the distance” and “the length” in line 4, which lack proper antecedent basis in the claims.
Claim 6 recites “the line segment” in line 2 and in line 3, but it is not clear to which line segment the Applicant is referring.
Claim 6 recites “the line” in line 2 and twice in line 4, but it is not clear to which line the Applicant is referring.
Claim 6 recites “the distance” and “the length” in line 4, which lack proper antecedent basis in the claims.
Claim 7 recites “the line” twice in line 2, but it is not clear to which line the Applicant is referring.
Claim 9 recites “at least of the following” in line 4, which is not understood.  It is not clear whether Applicant intended this limitation to be a Markush group (“at least one of the following”) requiring only one of the elements or a list of elements (“at least the following”) requiring all of the elements.
Claim 12 recites “the side walls” twice in line 2, which lacks proper antecedent basis in the claims.  Note that claim 12 does not depend from claim 9, in which the side walls are recited.
Claim 15 recites “the pivot point of the folding boom” in line 2, which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voss (US 2017/0042100 A1).
Consider claim 1.  Voss teaches a crane arrangement, comprising:  a crane (114); a base (118) for attaching the crane to a work machine; the crane comprising:  a pillar boom (114a) attached rotatably to the base (via 120), a lifting boom (114b) comprising a first end (proximate 126) and a second end (proximate 130); a hollow cast connecting piece (portion of 114b proximate 126) arranged at the first end of the lifting boom, the lifting boom being pivoted at the first end to the pillar boom (at 126); a folding boom (114c) comprising two ends (proximate 130 and proximate 116), the folding boom being pivoted at the second end of the lifting boom (at 130) to suspend a tool (116) from the crane; a lifting cylinder (124) comprising a third end (proximate 120) and a fourth end (proximate 114b), the lifting cylinder being pivoted at the third end in connection with the pillar boom and at the fourth end to the lifting boom to operate the lifting boom, a folding cylinder (128) comprising a fifth end (proximate 114b) and a sixth end (proximate 114c), the folding cylinder being pivoted at the fifth end to the lifting boom and at the sixth end pivoted to the folding boom to operate the folding boom, wherein the lifting boom 
Consider claim 2.  Voss teaches that the pillar boom comprises a fork (split in 114a proximate the hydraulic lines, see fig. 1 and paragraph [0042], lines 2-4) attaching the pillar boom to the first pivot point around the connecting piece.
Consider claims 3 and 5-7.  Since the claimed distance is not sufficiently defined as stated in the 35 U.S.C. 112 rejections above, this claim will be interpreted as best understood.  Voss teaches that the second pivot point and third pivot point are arranged relative to a line between the first pivot point and a pivot point (130) of the folding boom belonging to the second end of the lifting boom in such a way that an intersection point of a line segment perpendicular to the line running through the second pivot point is located on the line (since the line running through the second pivot point is perpendicular to the plane of fig. 1, any line segment drawn in the plane of fig. 1 would be perpendicular to the line running through the second pivot point) at a distance of a second intersection point of a line segment perpendicular to the line running through the third pivot point (since the line running through the third pivot point is perpendicular to the plane of fig. 1, any line segment drawn in the plane of fig. 1 would be perpendicular to the line running through the third pivot point), the distance of which is 0 - 20 % of a length of the line to balance loading of the crane (choose line segments which satisfy the condition).  As best understood in view of the 35 U.S.C. 112 rejections above, Voss teaches that the second intersection point of the line segment running through the third pivot point perpendicular to the line and the 
Consider claim 4.  Similar to the rejection of claim 3 above, the claimed distance is not sufficiently defined as stated in the 35 U.S.C. 112 rejections.  This claim will be interpreted as best understood.  Voss teaches that the second pivot point and third pivot point are arranged relative to a line between the first pivot point and a pivot point (130) of the folding boom belonging to the second end of the lifting boom in such a way that an intersection point of a line segment running through the second pivot point perpendicular to the line is located on the line (such a geometric construction can be made in the plane of fig. 1) at a distance of a second intersection point of a line segment running through the third pivot point perpendicular to the line, the distance of which is 8 - 15 % of a length of the line to balance loading of the crane (choose line segments which satisfy the condition).
Consider claim 8.  Voss teaches that the opening is arranged on a way between the first pivot point and the third pivot point (see fig. 2), a surface (right-most surface of 114b in fig. 2) of the opening in the connecting piece being parallel to axes of rotation of the first pivot point, the second pivot point and the third pivot point.
Consider claim 9.  As best understood in view of the 35 U.S.C. 112 rejections above, Voss teaches that the connecting piece comprises side walls (left and right side walls of 114b with respect to direction of travel of the vehicle 100 in fig. 1), each of which have at least two support structures between the first pivot point, the second pivot point and the third pivot point (portions of the side walls between the pivot points, see fig. 1), each of which support structures connects at least of the following to each other on same side wall:  the first pivot point, the second pivot point, the third pivot point (see fig. 1).
Consider claim 12.  As best understood in view of the 35 U.S.C. 112 rejections above, Voss teaches that the connecting piece includes the side walls (right side wall in fig. 2 proximate hydraulic lines and left side wall in fig. 2 proximate cylinder 128) and second openings on both of the side walls of the connecting piece for handling and connecting connectors of the conductors to lines contained in the lifting boom.
Consider claim 14.  Voss teaches that the lifting cylinder includes a jacket (proximate 120) and a piston rod (proximate 114b) and the third end of the lifting cylinder is formed in the piston rod and the fourth end in the jacket and the folding cylinder includes a second jacket (proximate 114b) and a second piston rod (proximate 114c) and the fifth end of the folding cylinder is formed in the second jacket and the sixth end in the second piston rod.
Consider claim 15.  Voss teaches that the first pivot point is farther from the pivot point of the folding boom (130) than the second pivot point and third pivot point (see fig. 1).
Consider claim 16.  Voss teaches that the folding cylinder includes an extension (joint between 128 and 114b) for connecting the folding cylinder to the third pivot point of the connecting piece.
Consider claim 17.  Voss teaches a third opening (opening in 114b proximate 124, see fig. 1) arranged between the first pivot point and the second pivot point, a surface (lower-left surface of 114b see fig. 1) of the third opening in the connecting piece being parallel to axes of rotation of the first pivot 
Consider claims 19 and 20.  Voss teaches a work machine (100), including:  the crane arrangement according to claim 1 (see rejection of claim 1 above); a tool (116) attached to the crane; and hydraulic conductors (134) routed through the opening of the connecting piece and into the lifting boom (see fig. 1 and paragraph [0042], lines 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2017/0042100 A1) in view of Oyamada et al. (US 2009/0078667 A1), hereafter referred to as Oyamada.
Consider claim 10.  Voss does not explicitly teach that the connecting piece is cast.  Oyamada teaches that it is well-known in the art to make a connecting piece of a boom from a unified cast piece (16; see abstract, line 4 and fig. 3).  It would have been obvious to a person having ordinary skill in the art to modify Voss’s connecting piece to be a unified cast piece as taught by Oyamada in order to form complex shapes with minimal cost.
Consider claim 11.  Voss does not explicitly teach that the connecting piece is cast.  Oyamada teaches that it is well-known in the art to make a connecting piece of a boom from at least two cast pieces (16, 61, and 18; see abstract, line 4 and fig. 3).  It would have been obvious to a person having ordinary skill in the art to modify Voss’s connecting piece to be formed by combining at least two cast pieces as taught by Oyamada in order to form complex shapes with minimal cost.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2017/0042100 A1) in view of Graham et al. (US 3,129,821), hereafter referred to as Graham.
Consider claim 13.  Voss does not explicitly teach that the connecting piece is a steel casting.  Graham teaches it is well-known in the art to make a connecting piece of steel by casting (see column 4, line 51).  It would have been obvious to a person having ordinary skill in the art to modify Voss’s connecting piece to be made of steel by casting as taught by Graham in order to form a complex shape with high strength and minimal cost.  Graham’s steel casting has a yield strength by its nature, but Graham does not explicitly disclose what the yield strength is.  However, it would have been obvious to a person having ordinary skill in the art to select a yield strength of 1650 - 2000 N/mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to select a yield strength sufficient to withstand the working conditions.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2017/0042100 A1).
Consider claim 18.  Voss does not explicitly teach the shape of the opening.  However, it would have been obvious to a person having ordinary skill in the art to modify Voss’s opening to be round with rounded edges, since such a modification would having involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  One would have been motivated to make the opening round with rounded edges in order to minimize binding of the hydraulic lines and excessive damage to the hydraulic lines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various crane arrangements for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652